Citation Nr: 0309091	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  That decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for a low back disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The RO's June 1994 decision, which denied service 
connection for a low back disorder, was not appealed 
following the RO's issuance of notice of the denial to the 
veteran, and became final.

3.  The additional evidence submitted since the RO's June 
1994 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO decision of June 1994, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The additional evidence presented since June 1994 is new 
and material, and the claim for service connection for a low 
back disorder has been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim to reopen his claim for service 
connection for a low back disorder.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a December 2002 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
reopen the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service medical records indicate that the veteran was treated 
for complaints related to his low back in April 1983.  The 
veteran reported that he had been hit in the lower back by 
the door of a truck.  The assessment was muscle soreness.  
The veteran reported multiple joint pains at his August 1993 
separation examination.  No specific comments were made 
regarding his low back.

A February 1994 VA joints examination report indicated that 
the veteran reported experiencing lumbosacral pain in 1992.  
The diagnosis was lumbosacral discomfort without history of 
or clinical evidence to suggest any lower extremity 
radiculopathy.  A February 1994 VA x-ray report noted a 
normal study of the lumbosacral spine.

A June 1994 rating decision denied service connection for a 
low back disorder.  The RO ultimately found one instance of 
inservice treatment for low back complaints and denied 
service connection on the basis that no current disability 
was shown at the time of separation from service.

An August 1995 VA MRI report noted a normal lumbar spine 
study.

A February 2000 treatment note from Brooke Army Medical 
Center indicated that the veteran was seen for a back injury 
that occurred when he was lifting a box of weapon parts.  The 
diagnosis was severe lumbar strain with possible herniated 
disc.  A treatment note from Brooke Army Medical Center, 
dated later in February 2000, stated that the veteran had 
degenerative disc disease L5-S1.

VA treatment notes from August 2000 through March 2001 showed 
that the veteran continued to seek treatment for a low back 
disorder.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in June 1994.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veterans claim of 
service connection for a low back disorder in June 1994, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1994 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
evidence of a current low back disability.  The only evidence 
of record at the time of the denial was the veteran's service 
medical records and the February 1994 VA examination report.  
The evidence submitted with the current claim includes an 
August 1995 VA MRI report, February 2000 treatment records 
from Brooke Army Medical Center and VA treatment records from 
August 2000 through March 2001.

The Board finds that the evidence submitted since the June 
1994 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Specifically, the treatment 
records from February 2000 indicate that the veteran has a 
current low back disorder with history provided in these and 
the VA treatment notes that may relate it to a period of 
service.  Consequently, the record contains new and material 
evidence, such that the Board must reopen the claim of 
entitlement to service connection for a low back disorder.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.


REMAND

As the claim for service connection for a low back disorder 
has been reopened, a de novo review of the merits of the 
claim is in order.  However, the Board finds that additional 
evidentiary development is warranted prior to appellate 
adjudication.

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim and expanded its duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

VA treatment records note that the veteran has sought 
treatment for low back pain.  In addition, a February 2000 
treatment record from Brooke Army Medical Center notes 
minimal degenerative disk disease.  However, based on the 
evidence of record, the Board is unable to determine if the 
veteran has a currently diagnosed low back disorder.  Thus, 
the Board finds that the evidence of record establishes that 
a VA examination, to include a medical opinion with 
rationale, is necessary to make a decision on the claim.

In addition, the Board notes that the veteran has referred to 
VA treatment records that are not currently of record.  Thus, 
the Board finds that such records should be obtained and 
associated with the claims file.

Finally, as noted above, the veteran was seen at Brooke Army 
Medical center for complaints relating to a back injury while 
on National Guard duty in February 2000.  The claims folder 
indicates that the veteran served in the Army National Guard 
after leaving active duty in 1993.  However, there are no 
records in the file indicating the specific periods that the 
veteran had active duty for training or inactive duty for 
training.  Again, such records should be obtained and 
associated with the claims file.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for a VA 
examination by an appropriate specialist 
to show the nature of the veteran's low 
back disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the claims file in 
this regard.  The examiner should offer 
an opinion as to whether it is as likely 
as not that any current low back 
disability may be related to a period of 
service, whether it is active service, 
active duty for training or inactive duty 
for training.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

2.  Obtain the veteran's medical records 
from the Audie L. Murphy Memorial VAMC 
for any treatment for a low back disorder 
during the period of March 1994 to the 
present.

3.  Contact the appropriate State or 
Federal agency and verify whether the 
veteran had active duty for training or 
inactive duty for training in February 
2000, and if so, the precise dates of 
those periods of service.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder with consideration of all 
applicable laws and regulations.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

